Exhibit 10.16 THIS CONSULTANCY AGREEMENT THIS CONSULTANCY AGREEMENT (the "Agreement")is deemed made, entered into and effective this 5th gay of November, 2009 (the "EffectiveDate"). Between: Vendum Batteries Ltd, with its principle business address at Accounting Worx Suite, 400 Thames Valley park Drive, Reading,RG6 IPT, England (the "Company"). And: FE Business ConsultantsLtd, with its principalbusiness address at Accounting Worx Suite, 400 Thames Valley park Drive, Reading,RG6 IPT, England.(the "Consultant"). A. The Company is a company incorporated under the laws of England & Wales. B. The Company is involved in the principalbusiness of brokering licence agreements with traditional battery manufacturers and development of OEM's with portable electronics manufacturersto further develop paper battery & carbon nanotube technology (CNT). (collectively,the "Business"); C. The Consultant is a consultancy with business developments ervices across IT, communications, information security,data protection compliance and information risk management and desires to provide professional consulting services to the Company; D.The Company desires to retain the Consultant on a consultancy basis, and the Consultant desires to accept such positions, in order to provide such related services to the Company (collectively,the "General Services"); E. It is the intention of the Company and the Consultant (at times referred to herein as "Parties") hereby to record all such agreements and understandings between them relating to the terms and conditions of the General Services; F. The Parties hereto have agreed to enter into this Agreement which replaces, in its entirety,all such prior discussions, negotiations, understandings and agreements, and, furthermore,which necessarily clarifies their respective duties and obligations with respect to the General Services to be provided hereunder, all in accordance with the terms and conditions of this Agreement; G. The Parties do not wish this Agreement to be an employment agreement and intend to maintain an Consultant relationship whereby the Consultant will continue to provide the General Services hereunder.The Consultant shall allocate, in its discretion, the amount of time appropriateto providing General Services to the Company and the manner of the provision of any part of the General Services.The Consultant may choose the location from which the Consultant's General Services are rendered,select the times during which such General Services are rendered, and the optimal form of communication through which to deliver or provide such General Services. Provided however, all decisions of the Consultantin rendering the General Services must be made in good faith, in the best mutual interests of the Consultant and the Company,and carried out in a manner that is generally consistent with accepted industry standards for the provision of such General Services. H. This Agreement when duly signed and accepted by the Consultant; will define the duties, responsibilitiesand obligations of the Consultant; set forth and provide the consideration, expense reimbursements and any other consideration offered or provided to the Consultant hereunder. 1 NOW THEREFORE, in consideration of the recited ongoing relationship of the Parties and the promises, covenants, assurances, agreements and financial compensation provided by and between the Parties all of which is mutually acknowledged as good and sufficient consideration, by and between the Parties hereto, and the Company and the Consultant hereby promise, covenant and agree as follows: 1. Fees and Stock Options The Company shall pay fees (the "Consultancy Fees") to the Consultant at an hourly rate agreed to by and between the Parties and based on a periodic budget that will be established by the Company from time-to-time, payable no later than 7 days after the date of invoice received from the Consultant. The Company shall grant stock options equivalentto 1.5% of the issued and outstanding shares 30 days after the company has successfully completed its listing and commences trading of its shares of common stock with a designated trading symbol (the "Trading Date"). The Stock Options shall expire ten (10) years from the Effective Date and shall vest in incremental periods as reflected below (each, herein after the "Vesting Date"). The exercise price at each Vesting Date shall be the thirty-day weighted average price of the Company's shares of common stock prior to each of the respective Vesting Date. The Vesting Date of the Stock Options is as follows: (i) 0.5% Stock Options shall vest on the 30 days after the Trading Date; (ii) 0.5% Stock Options shall vest 180 days from the Trading Date; (Hi) 0.5% Stock Options shall vest at the one year anniversary date of the Trading Date (the "First Trading Anniversary Date"). The terms and conditions for payment of monthly Consultancy Fees, expense allowances, reimbursement for the cost of providing the General Services, grant of Stock Options, and other similar matters relating to fmancial consideration payable to the Consultant hereunder are only binding on the Parties and form part of this Agreement when reduced to writing,signed by the Parties or their respective authorized signatories, and provided in the body of this Agreement. The compensation provided for herein will be inclusive of any fees otherwise payable to the Consultant for serving as a director of the Company or any subsidiary of the Company at the request of the Company during the currency of this Agreement. 2. Expenses. The Company shall reimburse the Consultant the full amount for all expenses reasonably incurred by the Consultant in the proper performance of the General Services, where such expenses are pre-approved under this Agreement by the Company's Board of Directors(the "Board") or the controller of the Company at any specified rate or amount, or upon the Consultant providing such receipts or other evidence as the Company may reasonably require. 3. Notice of Termination and Termination of the Agreement Any Party can terminate this Agreement upon sixty (60) days written notice (herein called "Notice of Termination")to the other Party. If the Company terminates the Agreement prior to the Termination Date for any reason other than the Consultant's gross negligence, all unvested Stock Options shall vest and become immediately exercisable for a period of sixty (60) days and the Company shall pay the Consultant an amount equal to two (2) months of Consultancy Fees within thirty (30) days of written Notice of Termination. 3.2 In the event that the Company terminates this Agreement for any reason without providing the required Notice of Termination, then the Company shall pay the Consultant the amount of the Consultancy Fees as required monthly up and to the Termination Date (as defined below). 2 The Consultant is required to provide Notice of Termination herein to the Company and its failure to do so will entitle the Company to only pay the Consultancy Fees on a prorated basis up to the date of the Notice of Termination by the Consultant without notice. All expenses and other reimbursable cost payable to the Consultant hereunder are payable to the dateof effective Notice of Termination as provided hereunder. 4.
